John S. Lockman, J.
The Assistant District Attorney and the defendant conferred with the court and it is agreed that the facts are as follows: On May 22, 1970, at 5:35 p.m., the. defendant was southbound on Bedford Avenue at Third Place in Bellmore and passed a stop sign, being located in the vicinity of a school under a Town of Hempstead Ordinance establishing such signs from the hours of 8:00 a.m. to 4:00 p.m. and the issue is a legal one, whether a sign posted after the hours set forth in the ordinance is enforceable. It is not. Information dismissed.